                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION
                                       AT CINCINNATI

DE’OANA HOPEY,                                    * Case No. 1:19-cv-904

     Plaintiff,                                   *

v.                                                *

NEW HORIZON FOODS, INC.,                          * VERIFIED COMPLAINT
                                                    FOR WAGE THEFT
     Defendant.                                   *

                                                  *

                                  PRELIMINARY STATEMENT

       1.         Plaintiff De’oana Hopey brings this complaint against Defendant for recovery

of unpaid wages.          Specifically, Plaintiff seeks back pay, liquidated damages, and

reimbursement of her costs and attorneys’ fees in prosecuting this action under the Fair

Labor Standards Act (“FLSA”) (29 U.S.C. § 201, et seq.); Ohio’s Minimum Fair Wage

Standards Act (Ohio Rev. Code Chapter 4111); and the Minimum Wage Amendment to

Ohio’s Constitution (Art. II, Sec. 34a, Ohio Constitution). Further, Plaintiff seeks her unpaid

wages and liquidated damages under Ohio Rev. Code § 4113.15.

                                    JURISDICTION & VENUE

       2.         This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b) and supplemental jurisdiction over the

Ohio law claims under 28 U.S.C. § 1367(a) because they form a part of the exact same case

or controversy, i.e., nonpayment of wages due and owing.

       3.         Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because

Defendant employed Plaintiff, and the claims arose, within Hamilton County, Ohio.
                                PARTIES & BACKGROUND

       4.     Plaintiff was employed by Defendant until approximately April 27, 2019, and

Plaintiff was an “employee” of Defendant as that term is defined in 29 U.S.C. § 203(e); Ohio

Rev. Code Chapter 4111; and Article II, Section 34a of Ohio’s Constitution.

       5.     Defendant failed to pay any wages at all to Plaintiff for approximately 80

hours she worked in 2019.

       6.     Defendant is a corporation incorporated under the laws of the State of

Minnesota, maintaining its principal place of business in Minnesota.

       7.     Defendant maintains operations in Ohio, including but not limited to at

Mallard Cove Senior Living, which is where Defendant employed Plaintiff.

       8.     Defendant promised to pay Plaintiff $11.00 per hour in exchange for Plaintiff

performing non-exempt duties at Mallard Cove Senior Living facility in Sharonville, Ohio.

       9.     Defendant is an “employer” as that term is defined in 29 U.S.C. § 203(d); Ohio

Rev. Code Chapter 4111; and Article II, Section 34a of Ohio’s Constitution.

       10.    Defendant, at all times relevant, had in excess of $500,000.00 in revenue in

2018 and 2019; had at least two employees performing work in the State of Ohio; and

purchased materials and equipment manufactured in locations outside the State of Ohio—

all of which constitutes interstate commerce.

       11.    Defendant, with respect to Plaintiff, was required to comply with 29 U.S.C. §

201 et seq.; Ohio Rev. Code Chapter 4111; and Article II, Section 34a of Ohio’s Constitution,

under both individual- and enterprise-coverage principles.

       12.    Defendant paid $0.00 in wages to Plaintiff for approximately 80 hours of

work—constituting wage theft and resulting in federal and state minimum wage violations.
                                           2
                                  FIRST CLAIM FOR RELIEF

                      (Non‐Payment of Minimum Wages under the FLSA)

       13.    Plaintiff re-alleges and incorporates the above allegations.

       14.    Under 29 U.S.C. § 206, Defendant was obligated to pay Plaintiff the minimum

rate of wages for any work it suffered, permitted, or required Plaintiff to perform in 2019.

       15.    Defendant willfully failed to comply with the requirements of 29 U.S.C. § 206

by suffering or permitting Plaintiff to work 80 hours for $0.00 per hour, which is less than

the applicable federal minimum wage rate of $7.25 per hour.

       16.    Defendant knowingly and willfully failed to pay Plaintiff the minimum rate of

wages for all hours she worked in 2019 and did not dispute that the wages were due and

owing to Plaintiff; rather, Defendant essentially ignored Plaintiff and her counsel’s

numerous demands for payment in 2019.

       17.    Defendant does not qualify for an exemption from paying minimum wages to

Plaintiff under 29 U.S.C. § 206; 29 U.S.C. § 213; or any other section of law.

       18.    Because Defendant willfully failed to pay Plaintiff at least the minimum rate

of wages for all hours she worked at $7.25 per hour worked, Plaintiff is entitled to collect

$580.00 (i.e., 80 hours multiplied by $7.25 per hour) as and for liquidated damages.

                                SECOND CLAIM FOR RELIEF

                     (Non‐Payment of Minimum Wages under Ohio Law)

       19.    Plaintiff re-alleges and incorporates the above allegations.

       20.    Under Ohio Rev. Code Chapter 4111 and Article II, Section 34a of Ohio’s

Constitution, Defendant was obligated to pay Plaintiff the minimum rate of wages for any

work it suffered, permitted, or required Plaintiff to perform.
                                              3
       21.    Defendant failed to comply with the requirements of Ohio Rev. Code Chapter

4111 and Article II, Section 34a of Ohio’s Constitution by suffering or permitting Plaintiff to

work for $0.00 per hour in 2019, which is less than the applicable Ohio minimum wage rate

of $8.55 per hour worked in 2019.

       22.    Defendant knowingly and willfully failed to pay Plaintiff the minimum rate of

wages for all hours she worked in 2019.

       23.    Defendant does not qualify for an exemption from paying minimum wages to

Plaintiff under Ohio Rev. Code Chapter 4111; Article II, Section 34a of Ohio’s Constitution;

or any other section of law.

       24.    Because Defendant willfully failed to pay Plaintiff at least the minimum rate

of wages for all hours she worked at $8.55 per hour worked, Plaintiff is entitled to collect

$1,368.00 (i.e., 80 hours multiplied by $8.55 per hour multiplied by 2) as and for liquidated

damages.

                                   THIRD CLAIM FOR RELIEF

                               (Ohio Rev. Code § 4113.15 Violations)

       25.    Plaintiff re-alleges and incorporates the above allegations.

       26.    For 80 hours of work in 2019, Defendant failed to pay Plaintiff her hourly,

agreed upon wage rate of $11.00 per hour.

       27.    Defendant failed to pay Plaintiff her wages, as described above, within the

statutory time period under Ohio Rev. Code § 4113.15.

       28.    To date, Defendant has failed to pay wages in the amount of $880.00, i.e., 80

hours multiplied by $11.00 per hour, due and owing to Plaintiff, and there is no dispute that

Plaintiff is owed these wages.
                                                4
